Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
Claim 24 recites the limitation "the tilted interface".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


       Claims 1-4, 8-12, 14, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karnezos (US 2004/0195667).
    Regarding claim 1, Karnezos discloses a package structure, comprising: a semiconductor die (420) (Fig.6B) formed over a first side of an interconnect structure (a module substrate 52), wherein the semiconductor die has a first height; a first stacked die package structure (30) (Fig.6A) formed over the first side of the interconnect structure, wherein the first stacked die package structure has a second height, and the 
[AltContent: arrow]
    PNG
    media_image1.png
    942
    687
    media_image1.png
    Greyscale


 Regarding claim 2, as shown in Fig.6A-9, wherein the protruding portion has a bottom surface, the bottom surface of the protruding portion is higher than a top surface of the semiconductor die and lower than a top surface of the first stacked die package structure.  
    Regarding claim 3, as shown in [0066], wherein the first stacked die package structure (30) comprises a plurality of memory dies.  
   Regarding claim 4, as shown in [0066], wherein the semiconductor die (420) is a processor die which has a different function from each of the plurality of the memory dies.  
    Regarding claim 8, as shown in Fig.6-9, the package structure further comprising: a plurality of first conductive connectors (where the first semiconductor die connecting to the interconnect structure) formed on the first side of the interconnect structure, wherein there is a first gap between two adjacent first conductive connectors; a plurality of second conductive connectors formed below a second side of the interconnect structure, wherein there is a second gap between two adjacent second conductive connectors, and the second gap is greater than the first gap.  
    Regarding claim 9, as shown in Fig.6-9, the package structure further comprising: a second stacked die package structure (30’) formed over the first side of the interconnect 
     Regarding claim 21, as shown in Fig.6-9 and above discussed in claim 1 and 10, Karnezos discloses a package structure, comprising: a semiconductor die (420) formed over a first side of an interconnect structure (52);  a first stacked die package structure (30) formed over the first side of the interconnect structure, wherein the first stacked die package structure comprises a plurality of memory dies; and a lid structure (624, 626) formed over the semiconductor die and the first stacked die package structure, wherein a bottommost surface of the lid structure is higher than a top surface of the semiconductor die and lower than a top surface of the first stacked die package structure;  and a package layer (including  a layer 615 and a layer 6017) disposed between the lid structure and the first stacked die package in a normal direction of the interconnect structure.  
     Regarding claim 22, as shown in Fig.6-9, the package structure further comprising: a second stacked die package structure (30’) formed over the first side of the interconnect structure, wherein the semiconductor die is between the first stacked die package structure and the second stacked die package structure, and the second stacked die package structure comprises a plurality of memory dies.  
     Regarding claim 24, as shown in Fig.6-9, the package structure further comprising: a underfill layer (425) [0060] (at outside edges of stacked dies and the semiconductor die) between the semiconductor die and the first stacked die package structure, wherein a package layer (615, 617) formed over the underfill layer, wherein an interface is 
    Regarding claim 25, as shown in Fig.6-9, wherein the semiconductor die has a first height, the first stacked die package structure has a second height, and the second height is greater than the first height.   
    Regarding claim 26, as shown in Fig.6A-9 and as discussed in claim 1, wherein the underfill layer extending continuously to in contact with a bottom surface of the semiconductor die and a bottom surface of the first stacked die package structure (no gap between layers 513, 617, and 425).
Claim Rejections - 35 USC § 103

Claims are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of). The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


    Claim 5-7 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Karnezos (US 2004/0195667) in view of Yu et al.
      Regarding claim 23,  Kamezos does not explicitly teach that the package structure further comprising: an adhesive layer between the semiconductor die and the lid structure, wherein the adhesive layer has a U-shaped structure.  
 Yu et al in Fig.13A show that a package structure further comprising: an adhesive layer (a portion of the layer 16 above the semiconductor die and above the elements 20) between the semiconductor die and the lid structure, wherein the adhesive layer has a U-shaped structure (above the semiconductor die).  
     Karmezos and Yu et al. and Arao et al. are both analogous art because both are directed to a package structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Yu et al. into Karmezos because they are from the same field of endeavor.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an adhesive layer between the semiconductor die and the lid structure, wherein the adhesive layer has a U-shaped structure as taught by 

Regarding claim 5, as shown in Fig.13A of Yu et al. , an adhesive layer (a portion of the layer 16 above the semiconductor die 12 and between the semiconductor die and the element 20 at left side of the Fig.13A) (even in [0019] Yu et al. teaches that the layer 22 may has a better adhering ability than the layer 16, the layer 16 still has an adhesive property) formed below the lid structure, wherein a bottom portion of the adhesive layer is lower than a top surface of the first stacked die package structure.  
   Regarding claim 6, as shown in Fig.13A of Yu et al., wherein a sidewall surface of the bottom portion of the adhesive layer (a portion of the layer 16 between the semiconductor die 12 and the element 20) is aligned with a sidewall surface of the semiconductor die.  
   Regarding claim 7, as shown in Fig.13A of Yu et al.  , wherein a top surface of the first stacked die package structure is covered by the package layer (as discussed in claim 1, the package layer including the portion of the layer 16 above the stacked die).  


Allowable Subject Matter
Claims 10-14 are allowed for the same reason in objected claim 15 in the final rejection. 		
The following is an examiner's statement of reasons for allowance: above references appear to be the closest prior art reference. However, these references fail a package layer formed over the underfill layer, wherein an interface is between the underfill layer and the package layer, and the interface is lower than a top surface of the semiconductor die”.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the reasons as above discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Cuong Nguyen whose telephone number is (571) 272-
1661. The examiner can normally be reached on 8:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynne 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811